 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNI

UNITED STATES OF AMERICA .]UDGMENT IN A MMRN
V (For Offenses Committ- ii

IESUS FERNANDEZ-MENDOZA (l)

 
  
       

 

L|FORN|A
;E.'_".`= -‘ UTY

 

Case Number: 3 : lS-CR-03 03 O-JM

Ryan V. Fraser
Defendant’s Attorney

 

REGISTRATION No. 45334-3 08

§:[ _

THE DEFENDANT:

pleaded guilty to count(S) One Of the lnfOl’matiOn.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section [ Nature of Offense Count
8:1326(/-\), (B) - Attempted Reentry Of Removed A|`len (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) are dismissed on the motion of the United States.

g Assessment: 3100.00, waived.

.TVTA Assessment*: $
|:|

;Justice for Victims of Traff`icking Act of 2015, Pub. L. No. 114-22.
H No fine |:| Forfeiture pursuant to order filed , included herein
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 18. 2019

Date of Imposition of Sentence

MA',L,.

HON FFKE .MiLLER
UNI D STA ES DISTRICT JUDGE

3:18-CR-03030-JM

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JESUS FERNANDEZ-MENDOZA (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-03030-IM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Ten (lO) months as to Count l.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|U

E The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

|:l as notified by the United States Marshal.
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
E on or before
E as notified by the United States Ma'rshal.
E as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

RETURN
l have executed this judgment as folloWS:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3: 1 8-CR-O3 03 O-JM

